Exhibit 99.2 Unaudited Pro Forma Combined Condensed Financial Information On July 1, 2009, CenturyTel, Inc. (“CenturyTel”) acquired Embarq Corporation (“Embarq”) in a stock-for-stock transaction.Under the terms of the merger agreement, Embarq stockholders received 1.37 shares of CenturyTel common stock for each share of Embarq common stock owned at closing.Based on the number of CenturyTel common shares issued to consummate the merger (196.1 million), the closing stock price of CenturyTel common stock as of June 30, 2009 ($30.70) and the pre-combination portion of share-based compensation awards assumed by CenturyTel ($50 million), the aggregate consideration approximated $6.1 billion. The following pro forma information was prepared in accordance with the rules and regulations of the Securities and Exchange Commission, and using the guidance of Statement of Financial Accounting Standards No. 141 (revised 2007), “Business Combinations” (“SFAS 141(R)”). For purposes of the pro forma information, adjustments for estimated transaction and integration costs have been excluded.We expect to incur post-closing transaction expenses of approximately $50 million, including investment banker and legal fees, in connection with consummation of the merger.In addition, the combined company will incur integration costs related to system and customer conversions (including hardware and software costs), certain employee-related severance costs and branding costs associated with changing the company name to CenturyLink.The specific details of these integration plans will continue to be refined. Based on current plans and information, we estimate that the aggregate non-recurring post-closing costs of the integration activities will be approximately $370 million (which includes $60 million of capital expenditures).Such transaction and integration costs will be expensed or capitalized based on the nature of the specific action. As a result of the merger, the previous Embarq shareholders were issued approximately 66% of the combined common shares outstanding.However, after consideration of all applicable factors pursuant to the guidance of SFAS 141(R), CenturyTel is considered the “accounting acquirer” primarily because CenturyTel issued its common stock to acquire Embarq (at a premium), the board of directors of the combined company is composed of eight former CenturyTel directors and seven former Embarq directors and the executive management team of the combined company will be led by former CenturyTel executives, including its Chief Executive Officer, Chief Operating Officer and Chief Financial Officer. The results of operations of Embarq will be included in CenturyTel’s consolidated financial statements beginning July 1, 2009. The following unaudited pro forma combined condensed balance sheet as of June 30, 2009 and the unaudited pro forma combined condensed statements of income for the year ended December 31, 2008 and the six months ended June 30, 2009 are based on the historical consolidated results of operations and financial condition of CenturyTel and its subsidiaries and the historical consolidated results of operations and financial condition of Embarq and its subsidiaries, as adjusted for the effects of CenturyTel acquiring Embarq, as further described below. The pro forma financial information for the year ended December 31, 2008 reflects the effects of two new accounting pronouncements, Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements” (“SFAS 160”) and FSP EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities” (“FSP EITF 03-6-1”).Such pronouncements are effective for periods subsequent to January 1, 2009 but require retrospective application to prior periods.SFAS 160 requires that net income attributable to noncontrolling interests be included in consolidated net income.FSP EITF 03-6-1 requires that outstanding non-vested restricted stock that contain a nonforfeitable right to receive dividends be considered a participating security and therefore included in the earnings allocation in computing earnings per share under the two-class method.The impact to diluted earnings per share and weighted average diluted common shares outstanding upon the application of FSP EITF 03-6-1 to CenturyTel’s and Embarq’s year ended December 31, 2008 results were as follows: Previously reported As adjusted CenturyTel Diluted earnings per share $ Average diluted shares outstanding (in millions) Embarq Diluted earnings per share from continuing operations $ * Average diluted shares outstanding from continuing operations (in millions) * * Each of these figures are based on the amounts reported in the consolidated financial statements of Embarq filed as Exhibit 99.4 toCenturyTel's Current Report on Form 8-K, as amended, dated July 1, 2009, which have been retrospectively reclassified to reflect Embarq’s logistics business as discontinued operations. The pro forma financial information reflects an aggregate consideration of approximately $6.1 billion, as calculated below (in millions, except price per share): Number of Embarq common shares outstanding as of July 1, 2009 Multiplied by exchange ratio per merger agreement Number of CenturyTel shares issued Multiplied by price of CenturyTel common stock* $ Aggregate consideration before share-based compensation awards $ Pre-combination portion of share-based compensation awards assumed by CenturyTel in connection with the merger $ 50 Aggregate consideration $ *Price determined based on the closing price of CenturyTel’s common stock on June 30, 2009. Pro forma adjustments, and the assumptions on which they are based, are described in the accompanying Notes to Unaudited Pro Forma Combined Condensed Financial Information (the “Notes”). The pro forma financial information related to the Embarq acquisition was prepared using the acquisition method of accounting and is based on the assumption that the purchase of Embarq took place as of June 30, 2009 for purposes of the pro forma balance sheet and as of January 1, 2008 for purposes of the pro forma statements of income.In accordance with the acquisition method of accounting, the actual consolidated financial statements of CenturyTel will reflect the Embarq acquisition only from and after the date of acquisition.CenturyTel has not finalized the purchase price allocation related to the Embarq acquisition, and the final allocations could differ significantly from the preliminary allocations reflected below.See the Notes below for additional information. The unaudited pro forma combined condensed financial information included herein does not give effect to any potential revenue enhancements, cost reductions or other operating efficiencies that could result from the Embarq acquisition, including, but not limited to (i) the reduction of corporate overhead and operating costs, (ii) the elimination of duplicate functions, (iii) enhanced revenue opportunities and (iv) increased operational efficiencies through the adoption of best practices and capabilities from each company.As mentioned above, the pro forma information included herein also excludes estimated transaction and integration costs that have been or will be incurred subsequent to June 30, 2009. The pro forma information is presented for illustrative purposes only and is not necessarily indicative of the combined operating results or financial position that would have occurred if such transaction had been consummated on the dates and in accordance with the assumptions described herein, nor is it necessarily indicative of future operating results or financial position. CENTURYTEL, INC. PRO FORMA COMBINED CONDENSED BALANCE SHEET JUNE 30, 2009 (UNAUDITED) CenturyTel Embarq Pro forma adjustments Pro forma combined In millions ASSETS CURRENT ASSETS Cash and cash equivalents $
